Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-28, 30-35 are allowable. 
The following is an examiner's statement of reasons for allowance: 
With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “the dielectric material is in contact with the dielectric spacer; and a gap comprising air or other gas, the gap within a same plane as, and a portion of the air or other gas of the gap in direct contact with, the dielectric material and between ones of the interconnect lines within a second region that is immediately laterally adjacent to the first region and not below the dielectric spacer” in the combination required by the claim.

With regards to claim 28, none of the prior art teaches or suggests, alone or in combination, “forming a gap comprising air or another gas between two or more of the interconnect lines by removing a portion of the first dielectric material not masked by the dielectric spacer; non-conformally depositing a second dielectric material over the interconnect lines, and over the gap; polishing a top surface of the second dielectric to be coplanar with a top surface of the interconnect via and with a top surface of the dielectric spacer; and depositing a metal layer over, and in contact with, the interconnect via.” in the combination required by the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891